Citation Nr: 0407013	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-37 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disability.

2.  Entitlement to an initial compensable evaluation for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts, in which the RO, in pertinent part, 
granted service connection for residuals of a right shoulder 
dislocation, status post surgery, with a 10 percent 
evaluation assigned effective April 21, 1996, and also for a 
residuals of a type I acromioclavicular joint sprain on the 
left, rated at zero percent effective April 21, 1996.  A 
notice of disagreement was filed in September 1996 and a 
statement of the case (SOC) was issued in September 1996.  
The veteran filed a substantive appeal, also in September 
1996.  Additional service medical records were received in 
February 1997, and the RO issued a rating decision and 
supplemental statement of the case (SSOC) in May 1997, which 
continued the previously assigned evaluations.  Jurisdiction 
of the veteran's file has subsequently been transferred to 
the RO in Atlanta, Georgia.

This matter was previously before the Board in January 1999, 
at which time it was remanded for additional development.

As will be discussed in greater detail below, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required. 

REMAND

As a preliminary matter, the Board notes that during the 
pendency of this appeal, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  The VCAA 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  VA has published regulations 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)). 

Under the new law and regulations, VA has, inter alia, a duty 
to notify the claimant as to any information and evidence 
needed to substantiate and complete a claim, and as to what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, VA's duty to notify and assist the veteran has 
been frustrated due to an inability of the RO to notify the 
veteran.  Mail sent to two addresses of record has proven to 
be insufficient for contacting him.  As noted above, the 
veteran has appealed the initial evaluations assigned for his 
shoulder disabilities.  His appeal was before the Board in 
January 1999 and the issues of entitlement to an evaluation 
in excess of 10 percent for a right shoulder disability and 
entitlement to a compensable evaluation for a left shoulder 
disability were remanded to the RO to obtain information 
regarding the veteran's treatment for his shoulder 
disabilities since his discharge from service, and for a 
current VA orthopedic examination to evaluate the severity of 
his bilateral shoulder disabilities.  

The RO sent letters to the veteran in August 1999 and 
February 2003 requesting information regarding his treatment 
for his bilateral shoulder disabilities and no response had 
been received from the veteran.  In addition, the veteran 
failed to report for a VA examination that was scheduled in 
April 2003.

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655 (2003).


It appears from a careful reading of the record that the 
veteran did not receive the items of correspondence sent from 
the RO regarding the request for additional information and 
scheduling the VA examination.  The record shows that the 
veteran's address was unknown at the time of the Board remand 
in January 1999.  In November 1998 correspondence sent to the 
veteran's address of record had been returned to the RO via 
U.S. postal service as "Undeliverable As Addressed - 
Forwarding Order Expired".  The RO sent a letter to the 
veteran's bank, where he was receiving direct deposits, and 
asked for his current address.  The bank provided two 
possibilities, a post office box and a street address.  The 
RO resent the veteran's mail to the post office box number 
that the bank had provided and it was returned as "Not 
Deliverable As Addressed - Unable To Forward".  Attempts 
were made to call the veteran, but his telephone number could 
not be found.  The veteran's representative was also 
contacted and they had no better address for the veteran.  In 
addition, there was an unsuccessful attempt to find a correct 
address for the veteran over the Internet via www.anywho.com 
(an AT&T directory).  However, notwithstanding the RO's 
multiple attempts to reach the veteran, the Board notes that  
there is no indication in the file that the RO used the 
street address provided by the bank to attempt to contact 
him.  Therefore, the Board finds that all reasonable efforts 
to notify the veteran have not been fulfilled, and the RO 
should again attempt to contact the veteran at the street 
address provided by the bank.

The Board acknowledges that it is well established that it is 
the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Further, a claimant failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655 (2003).

However, the provisions of 38 C.F.R. § 3.1(q) (2003) indicate 
that written VA notices are to be sent to a claimant at his 
latest address of record.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the burden is upon 
VA to demonstrate that notice of the VA medical examination 
was sent to the claimant's last address of record and that 
the claimant lacked "adequate reason" or "good cause" for 
failing to report for a scheduled examination.  In this case, 
it has not been shown that the veteran lacked adequate reason 
or good cause for failure to report for a scheduled 
examination.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Furthermore, due to the inability to contact the veteran, the 
Board's directives of the January 1999 Board remand have not 
been complied with.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must again be remanded.  

Finally, the veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize to the 
veteran that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

Accordingly, the case is remanded for the following 
development:

1.  The RO should attempt to contact the 
veteran at the address of record (the 
Hinesville, Georgia address) provided by the 
veteran's bank, and ask him whether he is 
willing to report for a VA examination 
regarding his service-connected shoulder 
disabilities. 

2.  If the veteran responds in the 
affirmative, he should then be scheduled for 
a VA examination to evaluate the nature and 
extent of his right and left shoulder 
disabilities.  

Before evaluating the veteran, the examiner 
should review the claims folder, including a 
copy of the January 1999 Remand and any 
evidence added to the record.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should comment on the level of the veteran's 
residual pain due to both his right and left 
shoulder disabilities, and the effect such 
pain has on the veteran's functional ability.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
veteran's right and left shoulder 
disabilities in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

It is requested that the examiners provide 
explicit responses to the following 
questions:

(a) Do the service-connected disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners must so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities, or the presence or absence 
of any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.

Any opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  The RO should also obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for his right and/or left shoulder 
disabilities since his discharge from service 
in April 1996.  The RO should request that 
the veteran furnish signed authorizations for 
release to the VA of private medical records 
in connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such private treatment records, and any 
additional VA medical records not already on 
file, which may exist, and incorporate them 
into the claims folder.

4.  After the RO undertakes review of the 
issue, to include any additional evidentiary 
development, the appellant and the 
appellant's representative should be provided 
with an SSOC which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the April 2003 SSOC, with 
particular consideration of the provisions of 
38 C.F.R. § 3.655(b), if applicable.  An 
appropriate period of time should be allowed 
for response.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is again advised that failure to report for the 
scheduled examination may have adverse consequences to his 
claim as the information requested on this examination 
addresses questions of symptomatology that are vital in these 
claims.  38 C.F.R. § 3.655 (2003); See Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


